Citation Nr: 1741923	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-09 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder not otherwise specified (NOS).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

An August 2011 rating decision, in pertinent part, denied service connection for PTSD.  See August 2011 Rating Decision.  The Veteran disagreed with this decision, and perfected his appeal with regard to that issue by an April 2013 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

The Board notes that the record reflects various psychiatric diagnostic impressions, including anxiety disorder NOS, depression, and PTSD.  See, e.g., August 2015 VA Problem List (reflecting active problems including "Anxiety disorder" and "Depression"); January 2015 VA Ambulatory Care Note (containing an active problem list that includes "Depression" and "Posttraumatic Stress Disorder"); December 2013 VA Psychiatry Note (reflecting Axis I diagnoses of "Depression NOS, Anxiety NOS" and noting a history of "chronic PTSD"); June 2011 VA PTSD Examination Report (providing an Axis I diagnosis of "Anxiety Disorder NOS").  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As concerning the issue of entitlement to service connection for sleep apnea, the Veteran initiated an appeal of the RO's December 2012 rating decision that denied his March 2012 claim concerning this issue.  See March 2012 Veteran Supplemental Claim (on VA Form 21-526b) (claiming service connection for sleep apnea); December 2012 Rating Decision; January 2013 Notice of Disagreement (on VA Form 21-4138) (disagreeing with the denial of service connection for sleep apnea).  See, too, 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal); 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015) (reflecting VA's amended rule requiring that notices of disagreement filed on or after March 24, 2015 be submitted on specific forms prescribed by the Secretary); 38 C.F.R. § 20.201 (2014) (reflecting that a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  Although a subsequent rating decision denied reopening of this claim based on the determination that the Veteran had not submitted new and material evidence, such evidence was not required as the Veteran timely appealed the prior rating decision that denied his initial claim.  See May 2014 Veteran Supplemental Claim (on VA Form 21-526b) (claiming service connection for sleep apnea); October 2014 Rating Decision (denying reopening of the claim of entitlement to service connection for sleep apnea).  Despite this, as will be discussed in detail below, the RO did not address this claim in a statement of the case (SOC), as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added this claim as a question on appeal.

Finally, the Board notes that the Veteran has filed a timely notice of disagreement to the September 2015 rating decision denying service connection for tinnitus.  See September 2015 Notice of Disagreement (on VA Form 21-0958).  The Agency of Original Jurisdiction (AOJ) has explicitly acknowledged VA's receipt of this NOD.  See July 2016 Notification Letter (acknowledging receipt of the Veteran's NOD as concerning the September 2015 rating decision).  Thus, although a statement of the case (SOC) has not yet been issued as concerning this claim, in light of the indication that readjudication is pending, remand of this claim is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in at least a state of equipoise as to whether the Veteran suffers from an acquired psychiatric disability that is related to stressors suffered in Korea.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has a current psychiatric disability that is attributable to stressors incurred during his active duty service. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.303(a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, the Veteran's VA treatment records and the VA psychiatric examination report reflect various psychiatric diagnoses, including anxiety disorder NOS, depression, and PTSD.  See, e.g., August 2015 VA Problem List (reflecting active problems including "Anxiety disorder" and "Depression"); January 2015 VA Ambulatory Care Note (containing an active problem list that includes "Depression" and "Posttraumatic Stress Disorder"); December 2013 VA Psychiatry Note (reflecting Axis I diagnoses of "Depression NOS, Anxiety NOS" and noting a history of "chronic PTSD"); June 2011 VA PTSD Examination Report (providing an Axis I diagnosis of "Anxiety Disorder NOS").  Accordingly, the medical evidence establishes that the Veteran has a current acquired psychiatric disability.  See Holton, 557 F.3d at 1366.  

Second, as concerning an in service incurrence, the Board notes that the Veteran's service treatment records are silent for complaints of or treatment for psychiatric symptomatology.  Nevertheless, in statements and testimony adduced throughout the pendency of the claim, the Veteran has asserted that he experienced psychologically stressful events during his active duty service operating in the Korean Demilitarized Zone (DMZ).  See, e.g., April 2011 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781) (noting his constant fear of hostile military or terrorist activity while patrolling the Korean DMZ); March 2017 Board Hearing Transcript (detailing the psychological stress he experienced during his active service); December 2013 VA Psychiatry Note (reflecting that the Veteran experiences "[c]hronic PTSD due to military trauma in Korea"); June 2011 VA PTSD Examination Report (noting the Veteran's "constant fear and alertness during his time in the demilitarized zone in Korea").  In this regard, he is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, White v. Illinois, 502 U.S. 346, 356 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

The Veteran's service personnel records, including his DD Form 214 and Personnel Qualification Records (DA Form 2-1) confirm that he served in Korea from December 1973 to December 1974, for which service he was awarded the Armed Forces Expeditionary Medal (AFEM)-Korea.  Also, his service personnel records reflect that his principal duty was as a Field Artillery Crewman (Military Occupational Specialty (MOS) 13B20) with Battery B, 2nd Battalion, 17th Field Artillery, 2nd Infantry Division, further supporting his assertions.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of the claimed stressful events during his service is established, as it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154(a) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  See, too, Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Accordingly, an in-service injury or incurrence is established.  See Holton, 557 F.3d at 1366.  

Finally, as to the third element, that of a nexus between the Veteran's current acquired psychiatric disorder and the in-service stressor, the June 2011 examining VA psychologist opined that the Veteran's diagnosed psychiatric disorder was related to the stress of his Korean service.  See June 2011 VA PTSD Examination Report.  In particular, the VA examiner determined that, based on a review of the claims file, the Veteran's reported history, and a thorough psychological assessment of the Veteran, there was "no other pre- or post-service trauma significant enough to better explain the Veteran's current [psychiatric] symptoms" than the "stressor of fear of hostile military or terrorist activity, characterized by his constant fear and alertness during his time in the demilitarized zone in Korea."  Id.  The June 2011 VA examination report and opinion is highly probative, as it represents the informed conclusion of a medical professional supported by a thorough explanation and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  As such, the June 2011 VA examiner's report and opinion carries significant probative weight in the Board's determination.  See Caluza, 7 Vet. App. at 506 (1995).  Moreover, there is no medical opinion evidence to the contrary.

Accordingly, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's credible reports of experiencing stressful events during his active service, in light of the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, and in the absence of any evidence to the contrary, the Board finds that the evidence is at least in equipoise as to whether his current acquired psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a); Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

As discussed in the introduction above, the Board finds that the Veteran submitted a timely notice of disagreement (NOD) with a December 2012 rating decision that denied his March 2012 claim of entitlement to service connection for sleep apnea.  Although the Veteran initiated appellate review of the issue, the RO has not, as yet, addressed this contention in an SOC.  

Where, as here, a timely notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  See Manlincon, 12 Vet. App. 238.  An NOD is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  The Board is cognizant that effective March 24, 2015, VA amended its rules as to what constitutes a valid notice of disagreement, requiring that notices of disagreement be submitted on specific forms prescribed by the Secretary.  79  Fed. Reg.  57660 (Sept. 25, 2014) (eff. Mar. 24, 2015); see also 38 C.F.R. § 20.201 (2016).  However, as the statement at issue in this case was filed prior to the effective date of the amendment, the governing regulations requires only that an NOD be must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision.  See 38 C.F.R. § 20.201 (2014).  Here, the Veteran's statement expressing his disagreement with the rating decision was timely as it was received by VA the following month after issuance of the December 2012 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's). 

Accordingly, because no subsequent SOC has been issued with respect to the claim of entitlement to service connection for sleep apnea, under Manlincon, 12 Vet. App. at 240, the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2016)) and requires further action.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26  (2016).  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon.

Consequently, the case is REMANDED for the following action:

The AOJ should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for sleep apnea.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


